In a proceeding to validate petitions designating petitioners herein as candidates in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 19th Election District of the 14th Assembly District of the County of Nassau, and for incidental relief, petitioners appeal from an order of the Supreme Court, Nassau County, entered June 4, 1969, which denied the application and dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Appellants are granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.